Opinion by
Montgomery, J.,
The record sufficiently supports the finding and conclusion of the board to the effect that after a protracted period of unemployment claimant did not demonstrate good faith when she declined to accept a referral of suitable part-time work, although at a lower rate than she had been receiving prior to her unemployment, but within the scope of her prior experience.
Failing to exercise such faith she was disqualified under section 102(a) of the Unemployment Compensa*93turn Law. Lorensi Unemployment Compensation Case, 197 Pa. Superior Ct. 573, 180 A. 2d 84.
Decision affirmed.